DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on March 30, 2020 is acknowledged.  Claims 1-5 and 11-22 are pending.  Claims 6-10 have been canceled as per Applicant’s request.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed March 30, 2020 and August 10, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 30, 2020 are acceptable for examination purposes.
Specification
The substitute specification filed March 30, 2020 has been entered.

Claim Objections
Claims 2, 12 and 18 are objected to because of the following informalities:  the term “D nm” should include a description as to what the term “D nm” defines in accordance with the disclosure.  Appropriate correction is required.
Claims 5, 15 and 21 are objected to because of the following informalities:  the term “H” in a molecular formula is understood to be hydrogen rather than those elements listed in these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 12, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 12 and 18 recites the limitation "the interior".  There is insufficient antecedent basis for this limitation in the claims. The term should be amended to “an interior” to overcome this rejection.
Claims 5, 15 and 21 recites the limitation "the molecular formula".  There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14, 16-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa et al. (U.S. Patent Application No. 2007/0148550) as evidenced by Hara et al. (Raman Imaging Analysis of Local Crystal Structures in LiCoO2 Thin Films Calcined at Different Temperatures).
As to claims 1-4, 11-14, 16-20 and 22, Hasegawa discloses mixing Li2CO3 and Co3O4 at an Li:Co ratio of 1:1 to form LiCoO2 after heat treatment at 850oC for 20 hours followed by pulverization (para. [0051]). The material above is employed in a cathode (examples and para. [0051]) and further in electrochemical cells having an anode, cathode, separator and an electrolyte (para. [0059])  As the process of Hasegawa is identical to the inventive process (see paras. [0056]-[0060] of the specification for comparison), the resultant product will expectedly exhibit the same peak characteristics and surface heterophasic structure as recited in claims 1, 11, 16, 17 and 22, the same bulk phase D nm of claims 2, 3, 12 and 18, the same peak intensities and I1-I3 ratios of claims 4, 14 and 20, and have at least Co3O4 present as recited in claims 3, 13, and 19.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that the process of Hasegawa in para. [0051] is identical to the inventive process (see paras. [0056]-[0060] of the specification for comparison) having the same Li to Co molar ratio and same heat treatment conditions applied to the mixture, thereby forming a Co3O4 phase which would result in the same peak characteristics and surface heterophasic structure (claims 1, 11, 16, 17 and 22), the same bulk phase D nm (claims 2, 3, 12 and 18), the same peak intensities and I1-I3 ratios (claims 4, 14 and 20), and have at least Co3O4 present (claims 3, 13, and 19) as the instant invention (as further evidenced by Hara, discussed below).
LiCoO2 was known to exhibit Raman peaks at around 487 cm-1 and 596 cm-1 (see Hara, Results and Discussion page 854) as would have been well within the skill of the ordinary worker in the art.  Thus the LiCoO2 product of Hasegawa, would expectedly exhibit peaks in the range of about 470 cm-1 to about 530 cm-1 and also about 560 cm-1 to about 630 cm-1.   In addition, Hasegawa employs a heating step at 850oC for 20 hours followed by pulverization (para. [0051]) and this step would have further resulted in the formation of cobalt oxide, notably Co3O4.  Hara recognized that an additional peak was observed at temperatures starting at around 800oC and increasing at higher temperatures such as 900oC (see Hara, Results and Discussion page 854) and explicitly attributes this peak to the presence of Co3O4.  Thus the product of Hasegawa, having the same raw materials of LiCO3 and C3O4 mixed and heated under the same conditions (850oC for 20 hours) followed by pulverization, will expectedly exhibit the same peak characteristics and surface heterophasic structure (claims 1, 11, 16, 17 and 22), the same bulk phase D nm (claims 2, 3, 12 and 18), the same peak intensities and I1-I3 ratios (claims 4, 14 and 20), and have at least Co3O4 present (claims 3, 13, and 19) as the instant invention, absent clear evidence to the contrary.
The Examiner invites applicant to provide evidence that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
In the least, if any difference is shown between the conditions for making the products of the instant invention and the methods of Hasegawa with respect to the temperature and time subjected to the cathode material, given the similarities in the processes as discussed above, any difference would be minor and obvious variants, again absent clear evidence to the contrary.
Allowable Subject Matter
Claims 5, 15 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cathode material of claim 5, the cathode material of claims 15 (in the cathode of claim 11), or the cathode material of claim 21 (in the electrochemical device of claim 17), where the specific cathode material of claims 5, 15 and 21 further includes the Raman spectrum peak characteristics and surface heterophasic structure.
The cited prior art of record teaches of peak characteristics in general to LiCoO2 along with the presence of peaks corresponding to cobalt oxide species present in the material, however the cited prior art of record does not reasonably teach of such features to the more specific cathode materials of claims 5, 15 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 2019-0121436A discloses a cathode active material of lithium cobalt oxide with a surface structure of at least one of Co3O4, Co2O3 and CoO (abstract).  JP 11-016573A discloses a method for producing lithium cobalt oxide using lithium carbonate, cobalt oxide powder with a Li/Co molar ratio from 0.980 to 1.00 and sintering at 850-1000oC for 5-20 hours.  U.S. Patent No. 6,617,073 discloses LiCoO2 active material where the molar ratio of Co to Li is 0.97 to 1.03 and the material is calcined at temperatures from 800-1000oC for ~4-12 hours and Co3O4 phases are detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725